DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art teaches a charger as described in the office action with mail date 6/21/2021 but fails to disclose “a third connection port; and an AC-DC converter, coupled between the third connection port and the DC-DC converter, and configured to convert an AC power input through the third connection port; wherein the second microcontroller is further configured to detect whether there is the AC power input through the third connection port, and wherein when the handshake between the first microcontroller and the DC charging station fails and the second microcontroller detects that the AC power is input through the third connection port, the second microcontroller enables the AC- DC converter to convert the AC power into the first DC voltage, and the first microcontroller generates the regulation indication for use by the second microcontroller”. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 3-5, these claims are dependent from claim 1 and are therefore allowable for the same reasons as independent claim 1.
Regarding claim 6, the prior art teaches a charging method as described in the office action with mail date 6/21/2021 but fails to disclose “using the second 
Regarding claims 8-10, these claims are dependent from claim 6 and are therefore allowable for the same reasons as independent claim 6.
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        September 27, 2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 27, 2021